1. A ground of a motion for new trial will not be considered by the Supreme Court when it is disapproved by the trial judge.  Horton v. Smith, 115 Ga. 66 (3) (41 S.E. 253); Cow v.  Moore, 142 Ga. 487 (6) (83 S.E. 115); Clifton v.  State, 187 Ga. 502 (2) (2 S.E.2d 102).
2. Special grounds 2 to 6, inclusive, of the motion for new trial, complaining because the trial court failed to act on its own motion and exclude certain designated testimony to which no objection was made, and also complaining because of designated statements of the solicitor-general in his argument to which no objection was made at the trial, present no question upon which a decision by the Supreme Court may be rendered. Gaines v. State, 120 Ga. 137 (2) (47 S.E. 571); Aycock v. State, 188 Ga. 550, 567 (4 S.E.2d 221);  Crosby v. Rogers, 197 Ga. 616 (30 S.E.2d 248);  Davis v. Buie, 197 Ga. 835 (3) (30 S.E.2d 861).
3. The verdict finding the defendant guilty of murdering his wife, by shooting her as charged in the indictment, was authorized by the evidence. Testimony of three eyewitnesses, companions of the deceased at the time when the defendant stopped his car and requested her to get in and ride with him, that upon her refusal to do so, saying that he was drinking, he shot and killed her, is uncontradicted except by the defendant's statement charging her with improper relations with another man and saying that he was with her at the time of the shooting, and that in shooting at this other man in self-defense he unintentionally shot his wife.
Judgment affirmed. Bell, C. J., Jenkins, P. J., Atkinson, and Wyatt, JJ., concur.
                        No. 15194. JULY 3, 1945.